Citation Nr: 1018743	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In May 2009, the Board remanded the current issue for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

In its May 2009 decision, the Board also denied entitlement 
to an increased disability rating for dermatophytosis of both 
feet and the right lower leg with onychomycosis of the toes, 
and also denied entitlement to an increased disability rating 
for scars, residuals of shell fragment wound to the right 
leg.  Because a final Board decision was rendered with regard 
to these two issues, they are no longer a part of the current 
appeal.

As an additional matter, the Board notes that the Veteran 
also perfected an appeal of the issue of entitlement to an 
increased disability rating for posttraumatic stress disorder 
(PTSD).  Thereafter, in a February 2006 rating decision, the 
RO granted a 100 percent rating for PTSD, effective September 
24, 2002.  As that award represents a full grant of benefits 
sought with regard to this issue, it is not a part of the 
current appeal.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran does not have active malaria or any malaria 
residuals.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in May 2005, May 2009, and September 2009 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The May 
2005 and September 2009 letters advised the Veteran to submit 
evidence showing his malaria disability had worsened, to 
include records from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  April 2006, May 2009, and 
September 2009 letters also informed the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the symptoms have 
on his employment, and provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increase need not be veteran specific).  These letters also 
explained how VA determines effective dates and the types of 
evidence which impact such determination.  The case was last 
adjudicated in January 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA medical records, and 
VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and providing argument.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for malaria has been in effect since June 
1980.  The Veteran filed his current claim for an increased 
rating in April 2005.  In the July 2005 rating decision on 
appeal, the RO continued the 0 percent rating for malaria 
under 38 C.F.R. § 4.88b, Diagnostic Code 6304.

Malaria is assigned a 100 percent rating when it is an active 
disease.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
Relapses must also be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, residuals such as 
liver or spleen damage are evaluated under the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2009).

Turning to the evidence, the Veteran underwent a VA 
examination in January 2004.  On that occasion, he denied 
having any recurrences of malaria.  He also reported that for 
many years after returning from Vietnam, he developed a fever 
and dizziness in the springtime, but he admitted that he had 
not noticed any such symptoms over the last ten years.

The Veteran underwent another VA examination in May 2005.  On 
that occasion, he reported that two months prior, he had 
experienced an episode of feeling very dizzy, weak, and 
sweaty, and had a bit of a fainting spell while driving, but 
he admitted that he had felt better after vomiting.  He was 
later evaluated at a hospital, and the doctor there thought 
that this episode might have been food poisoning.  The 
Veteran denied any current treatment.  The examiner noted 
that the Veteran had not had malaria exacerbations or 
symptoms in over ten years, and malaria symptoms were not 
appreciated at the current examination.  In addition, the 
examiner noted that there was no appreciation of any organ 
system involvement.

The Veteran underwent another VA examination in February 
2008.  On that occasion, he reported no residual symptoms of 
malaria, as well as no recurrences or exacerbations for over 
ten years.  Upon examination, there was no evidence of 
hematological or lymphatic abnormalities, and there was no 
adenopathy, tenderness, suppuration, edema, or pallor.  The 
examiner noted that there was no evidence that the Veteran's 
condition of malaria was still present.  There were no 
findings of any specific organ systems noted, and laboratory 
testing revealed that a complete blood count, basic metabolic 
profile, and liver function testing were within acceptable 
ranges.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's malaria is appropriately 
evaluated as 0 percent disabling.  The competent medical 
evidence of record demonstrates that the Veteran does not 
have active malaria or any malaria residuals.  Specifically, 
the examinations of the Veteran in January 2004, May 2005, 
and February 2008 revealed no evidence of active disease, and 
the Veteran has consistently admitted that he has not 
experienced any symptoms of malaria for over ten years, to 
include the entire period of the current claim.  One brief 
episode of symptoms in early 2005 was evaluated as food 
poisoning, not malaria.  In addition, there is no objective 
evidence of record to indicate that the Veteran has any 
current organ damage related to malaria, to include liver or 
spleen damage.  Therefore, because all of the examinations 
pertinent to the period of the current claim have shown no 
residuals of malaria, such disability is properly assigned a 
noncompensable rating under the schedular criteria.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2009).

In summary, the competent medical evidence of record fails to 
demonstrate that a compensable disability rating is warranted 
for the Veteran's service-connected malaria.  Accordingly, 
the Board finds that the currently assigned noncompensable (0 
percent) evaluation is appropriate for the entire period of 
the current claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether the Veteran's malaria 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptomatology than is shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable disability rating for malaria is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


